A.J.R. Equities, Inc. v Scout Constr. Mgt., LLC (2020 NY Slip Op 04059)





A.J.R. Equities, Inc. v Scout Constr. Mgt., LLC


2020 NY Slip Op 04059


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, TROUTMAN, AND BANNISTER, JJ.


628 CA 19-01285

[*1]A.J.R. EQUITIES, INC., ET AL., PLAINTIFFS,
vSCOUT CONSTRUCTION MANAGEMENT, LLC, ET AL., DEFENDANTS.
SCOUT CONSTRUCTION MANAGEMENT, LLC, THIRD-PARTY PLAINTIFF-APPELLANT,
vJILL FUDO, THIRD-PARTY DEFENDANT-RESPONDENT, ET AL., THIRD-PARTY DEFENDANT. (APPEAL NO. 2.) 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AMANDA L. MACHACEK OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-APPELLANT. 
SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR THIRD-PARTY DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (James P. Murphy, J.), entered July 3, 2019. The order denied the motion of third-party plaintiff for leave to reargue and renew its opposition to third-party defendant Jill Fudo's motion to dismiss the third-party complaint against her. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed (see Empire Ins. Co. v Food City , 167 AD2d 983, 984 [4th Dept 1990]) and the order is affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court